DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending.
Claims 1-12 are rejected.

Response to Amendment
Claim Rejections - 35 USC § 102
The rejection of claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Hasek et al. (US 2,936,324) is withdrawn due to the amendment to claim 1, filed June 9, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the cyclobutanedione compound" in line.  There is insufficient antecedent basis for this limitation in the claim because claim 7 does not disclose a cyclobutanedione compound.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasek et al. (US 3,000,906).
Hasek et al. inherently teach the claimed invention, since Hasek et al. disclose a process wherein 2,2,4,4-tetramethyl-1,3-cyclobutanediol is prepared by hydrogenation of tetramethyl-1,3-cyclobutanedione in the presence of a 5% elemental ruthenium on powdered alumina without adding a solvent under a pressure of 34.5 MPa at 50°C (column 2, lines 24-65; column 3, lines 16-58; Example 3 and Table 3 in column 4).
Claims 7-9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumner, Jr. et al. (US 5,258,556).
Sumner, Jr. et al. inherently teach the claimed invention, since Sumner, Jr. et al. disclose a process wherein 2,2,4,4-tetramethylcyclobutane 1,3-diol is prepared by hydrogenation of 2,2,4,4-tetramethylcyclobutane 1,3-dione and 2,2,4,4-tetramethyl-cyclobutane 1,3-diol in the presence of a catalyst comprising nickel on a silica/alumina support without adding a solvent under a pressure of 4.8 MPa and a temperature of 145°C (Example 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hasek et al. (US 3,000,906).
Hasek et al. disclose a process wherein 2,2,4,4-tetramethyl-1,3-cyclobutanediol is prepared by hydrogenation of 3-hydroxy-2,2,4,4-tetramethyl-cyclobutane (column 5, lines 49-53).  Suitable hydrogenation catalysts include colloidal ruthenium; powdered rutheniu; ruthenium supported on powdered activated carbon or alumina; or ruthenium supported on pellets, granules, or extrusions of alumina or carbon (column 2, lines 28-32).  The hydrogen pressure utilized is preferably from about 5 to 50 MPa (column 2, lines 48-51).  The hydrogenation can be carried out in the absence of an added solvent (column 2, lines 63-65).  
Hasek et al. differ from the instant claims in that it is not required to carry out the reaction at a temperature in a range of 40°C to 90°C.  However, Hasek et al. disclose that suitable reaction conditions include temperatures up to about 100°C and temperatures of about 15°C to 75°C are preferably used (column 2, lines 43-48).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a reaction temperature in the range of 40°C to 90°C for the process of Hasek et al., since Hasek et al. disclose that suitable reaction conditions include temperatures up to about 100°C and temperatures of about 15°C to 75°C are preferably used (column 2, lines 43-48).  Further, when conducting the process of Hasek et al. within the preferred temperature range of 40°C to 75°C the claimed cis:trans ratio of 1.5 to 5000:1 will be inherently taught.  
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2012078439 A1).
 Liu et al. disclose a process for the isomerization of 2,2,4,4-tetraalkylcyclobutane-1,3-diols comprising contacting a starting 2,2,4,4-tetraalkylcyclobutane-1,3-diol having a molar ratio of cis to trans isomers of 3:1 to about 20:1 with hydrogen in the presence of a catalyst comprising about 0.1 to about 10 weight percent ruthenium deposited on a support to produce an isomerized 2,2,4,4-tetraalkylcyclobutane-1,3-diol having a molar ratio of cis to trans isomers of about 1.5:1 to about 5:1 (paragraph 0006 and Examples 6-8).   The process of the invention enables the production of 2,2,4,4-tetraalkylcyclobutane-1,3-diols with an optimum cis-trans ratio regardless of the hydrogenation catalyst used (paragraph 0007). The catalyst comprises ruthenium, as disclosed in claims 9 and 10, deposited on a catalyst support (paragraph 0017). The ruthenium may be deposited on any recognized support material including those disclosed in claim 11 (paragraph 0018).  The temperature and hydrogen pressure used in the isomerization process can be varied over a wide range depending on the activity of the catalyst, the mode of operation, and the desired rate of conversion. Typically, the process can be carried out under elevated hydrogen pressures of up to about 50.66 MPa and at temperatures of about 75°C to about 250°C, which overlaps with the temperature range of 10°C to 150°C disclosed in claim 12 (paragraph 0016).   
Liu et al. differ from the instant claims in that Liu et al. do not require that the catalytic hydrogenation reaction and isomerization reaction be carried out without adding a solvent.
However, Liu et al. do disclose that the isomerization process may be carried out using the neat tetraalkylcyclobutanediol (paragraph 0024).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out the catalytic hydrogenation reaction and isomerization reaction of Liu et al. without adding a solvent, since Liu et al. disclose that the isomerization process may be carried out using the neat tetraalkylcyclobutanediol.   
The results obtained in applicants Tables 1 and 2 on pages 10 and 12 of the specification and the declaration under 37 CFR 1.132 filed June 9, 2022 are not sufficient to avoid a rejection under 35 USC 103 over Hasek et al. or Liu et al. because the Tables and declaration do not make a comparison with the closest prior art, i.e., Hasek et al. or Liu et al.; the applicants have not shown that the results obtained are actually unexpected; and the showing is not commensurate in scope with the protection sought (results only shown for Ru/C and Ru/Al2O3, temperatures of 50 to 80°C and the cis:trans ratio is never higher than 4.7:1 with Ru/C or 29.4:1 with Ru/Al2O3).  It is further noted that the declaration under 37 CFR 1.132 filed June 9, 2022 shows that cis:trans ratios of less than 1.5:1 are obtained for temperatures of 20, 30, 100 and 110°C.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699